NOT DESIGNATED FOR PUBLICATION

                                          No. 121,452

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                v.

                               ANDREIA RENEE BRONNENBERG,
                                        Appellant.

                                 MEMORANDUM OPINION


       Appeal from Montgomery District Court; F. WILLIAM CULLINS, judge. Opinion filed April 24,
2020. Affirmed.


       Submitted for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., LEBEN, J., and MCANANY, S.J.


       PER CURIAM: While she was on probation for felony attempted burglary, the State
alleged that Andreia Bronnenberg had violated her probation by committing several new
crimes. At a hearing to address Bronnenberg's probation and the new charges,
Bronnenberg pleaded no contest to burglary of a nondwelling, a felony. Based on that
new crime, the court revoked her probation and imposed her underlying 10-month prison
sentence. See K.S.A. 2019 Supp. 22-3716(c)(7)(C) (giving the district court the discretion
to revoke probation if the defendant commits a new felony or misdemeanor while on
probation).


       Bronnenberg has now appealed the district court's decision to revoke her
probation. On appeal, she does not challenge the district court's finding that she
committed a new crime. Nor does she contest that a statute, K.S.A. 2019 Supp. 22-
3716(c)(7)(C), gave the court discretion to revoke her probation upon such a finding.
Instead, she argues that the district court abused its discretion.


       Unless the district court has made a legal or factual error (which isn't claimed
here), we will set aside its discretionary decision only if no reasonable person could agree
with the court's decision. State v. Jones, 306 Kan. 948, Syl. ¶ 7, 398 P.3d 856 (2017).
Bronnenberg committed felony burglary while she was already on probation for an
attempted felony burglary. Based on that, a reasonable person could conclude that
probation had not changed Bronnenberg's behavior and that she wasn't a good candidate
to continue on it.


       On Bronnenberg's motion, we accepted this appeal for summary disposition under
K.S.A. 2019 Supp. 21-6820(g) and (h) and Supreme Court Rule 7.041A (2019 Kan. S.
Ct. R. 47). After reviewing the record available to the sentencing court, we find no error
in the sentence the it imposed.


       We therefore affirm its decision.




                                               2